— Judgment unanimously affirmed. Memorandum: Upon our review of the record, we agree with the suppression court that the investigators’ statements about obtaining psychiatric help for defendant did not constitute a promise which rendered defendant’s statement involuntary under either CPL 60.45 (2) (b) (i) or (ii). The statements in no way created a substantial risk that defendant would falsely incriminate himself (CPL 60.45 [2] [b] [i]; People v Giangrasso, 109 AD2d 750; People v Diaz, 77 AD2d 523, affd 54 NY2d 967, cert denied 455 US 957), nor were the statements made as a promise of an alternative to criminal prosecution or incarceration (cf. People v Bay, 76 AD2d 592). Thus, we find no violation of defendant’s statutory or constitutional rights (People v Sumeriski, 119 AD2d 999; cf. People v Hilliard, 117 AD2d 969).
Furthermore, there was no violation of defendant’s right to counsel. Defendant’s limited references to consulting with an attorney before submitting to a voice graph, made during the course of a noncustodial interview, did not amount to an unequivocal request that counsel be present. Accordingly, the statement defendant gave to investigators during the course of a subsequent interview, at which defendant voluntarily appeared with his father, was not taken in violation of his rights (see, People v Johnson, 79 AD2d 201, revd for reasons stated in dissenting opn by Callahan, J., at App Div 55 NY2d 931).
*950We have examined defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — arson, second degree.) Present — Dillon, P. J., Callahan, Denman, Pine and Balio, JJ.